DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-27 are currently pending. The previous 112 rejections and claim objections have been withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-12, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciarrocca US Patent 7,195,630 (hereinafter Ciarrocca).
Regarding claim 1, Ciarrocca discloses a reduced Larsen Effect electrode for stimulation and/or recording of electrical signals in a tissue or organ of a subject (Figures 3-4b which shows the general Larsen Effect electrode; where stimulation and/or recording is intended use that the device is fully capable of performing), the reduced Larsen effect Electrode having a longitudinal axis (Figures 3-4b, which shows the device include such an axis), a distal end and a proximal end (the distal end being shown in Figures 4a-b, and the proximal end being closer to element 20 of Figure 3) comprising: a micro electrode sub-assembly (Figures 4a-b), comprising: an isolating micro sleeve (element 52), a single insulation-coated electrode wire configured to record electrical signals (element 40/48 with insulating coating 50, as per Figure 4a, which is fully capable without any additional structural modification to record electrical signals) coaxially coupled along a portion thereof to the isolating micro sleeve for reducing vibrations of said electrode wire (Figures 4a-b which shows the micro sleeve 
Regarding claim 11, Ciarrocca discloses the rigidity-imparting micro cannula (44) abuts the isolating micro sleeve (52) along the entire length of the isolating micro sleeve (Figure 4b which shows the sleeve abutting the cannula 44 along its whole length).
Regarding claim 12, Ciarrocca discloses said rigidity imparting micro cannula (44) is formed as a layer surrounding said insulation-coated electrode wire (Figures 4a-b where the cannula 44 is in fact a layer that has been formed and technically surrounds the electrode wire 40). 
Regarding claim 27, Ciarrocca discloses that the single insulation-coated electrode wire at said distal end of said reduced Larsen Effect electrode is exposed (element 40 as per Figures 4a-b).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ciarrocca in view of Mody et al. US Patent 7,226,446 (hereinafter Mody). 
Regarding claim 10, Ciarrocca is silent on the wall thicknesses. Mody a telescoping ablation device that includes multiple layers (Figure 5, elements 28, 30, and 44) where a rigidity-imparting micro cannula and/or isolating micro sleeve (elements 28 and 44 are the most akin to the claimed layers taught above by Ciarrocca), each have a wall thickness between about 0.01 mm and about 1mm (column 7 lines 20-28 which details that the layer 44 is of that size, the other sizes through Mody disclose thickness for other layers being no larger than 0.5mm, see whole document). Given that there is a lack of criticality for the exact claimed sizing, it would have been obvious to the skilled artisan before the effective filing date to optimize the sizing as taught by Mody with the device of Ciarrocca as predictable results would have ensued (allowing the device to penetrate and pass through tissue without breaking as well as being only large enough to not cause unnecessary damage to tissue).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4-12, and 17-22 of U.S. Patent No. 10,143,836. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims do not require a stopper and shielding tube that the previous claims of ‘836 included. 
Claims 1-9, 11-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14, and 17-20 of U.S. Patent No. 10,569,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims do not require the use of a shielding tube and stopper.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10-12, and 27 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record, Blewett. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794